DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,393,290 B2 (herein referenced as Liu). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the instant application are covered by the scope of the claims in the patent application with obvious wording variations as shown in the rejection below, for example see the claim analysis made for at least claims 1-6, 8-11. 
As per claim 1, Liu teaches a method of video processing (claim 1, col. 12 line 17), comprising: performing a conversion between a video block and a bitstream of the video block based on at least one of a width and a height of the video block (claim 1, col. 12 lines 18-20, “performing a conversion between a video block and bitstream of the video block based on at least one of a width and a height of the video block”); refraining from applying, in response to a ratio of the width to the height (W/H) being smaller than a first threshold value, a decoder side motion vector refinement step during the conversion (claim 1, col. 12 lines 21-24 “refraining from applying, in response to a ratio of he width to the height (W/H) being smaller than a first threshold value, a decoder side motion vector refinement step during the conversion”); and refraining from applying, in response to the ratio of the width to the height (W/H) being greater than a second threshold value, the decoder side motion vector refinement step during the conversion (claim 1, col. 12 lines 25-28), wherein W and H are the width and the height of the video block, respectively (claim 1 col. 12 lines 29-30; “wherein W and H are the width and the height of the video block, respectively”), and wherein the decoder side motion vector refinement step includes refining a value of a motion vector signaled in the bitstream and using the refined value during the conversion (claim 1, col. 12 lines 31-34, “wherein the decoder side motion vector refinement step includes refining a value of a motion vector signaled in the bitstream and using the refined value during the conversion”). 
Claim 2 of the instant application corresponds to claim 2 of U.S. Patent No.  11,363,290 B2. 
Claim 3 of the instant application corresponds to claim 3 of U.S. Patent No. 11,363,290 B2.
Regarding claim 4, Liu teaches wherein the decoder side motion vector refinement step is determined to be disabled when W<=T1 or H<=T2, wherein T1 is a third threshold and equal to 4 and T2 is a fourth threshold and equal to 4 (claim 1 col. 12 lines 35-38; “wherein the decoder side motion vector refinement step is determined to be disabled when W<=T1 or H<=T2, wherein T1 is a third threshold and equal to 4 and T2 is a fourth threshold and equal to 4”). 
Claim 5 of the instant application corresponds to claim 4 of U.S. Patent No. 11,363,290 B2. 
Claim 7 of the instant application corresponds to claim 5 of U.S. Patent No. 11,363,290 B2.
Claim 8 of the instant application corresponds to claim 6 of U.S. Patent No. 11,363,290 B2. 
Claim 9 of the instant application corresponds to claim 7 of U.S. Patent No. 11,363,290 B2.
Claim 10 of the instant application corresponds to claim 8 of U.S. Patent No. 11,363,290 B2. 
Claim 11 of the instant application corresponds to claims 9-10 of U.S. Patent No. 11,363,290 B2.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486